Citation Nr: 1034299	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-37 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 rating decision of the Honolulu, Hawaii, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony at a hearing before the undersigned 
Veterans Law Judge in July 2010.  A transcript of this hearing is 
in the claims folder.  

As noted at the July 2010 hearing, the only issue currently on 
appeal to the Board is the claim for an increased evaluation for 
hearing loss listed on the first page of this decision.  
Entitlement to a total rating based on individual unemployability 
due to service connected disabilities (TDIU) was denied in a July 
2010 rating decision, but the Veteran has not yet initiated an 
appeal of this decision by submitting a notice of disagreement.  


FINDING OF FACT

The Veteran has an exceptional pattern of hearing, which 
translates to Level III hearing for the right ear and Level VIII 
hearing for the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3,321, 4.7, 4.85, 4.86, Code 
6100 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, and 
the first three Dingess elements are substantiated.  Further 
notice in this regard is not required.  The Veteran was provided 
with notification that provided the rest of the information 
required by Pelegrini and Dingess in a March 2008 letter.  This 
information was provided to the Veteran prior to the initial 
adjudication of his claim.  The Board concludes that the duty to 
notify has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded VA examinations of his hearing loss.  Although the 
claims folder was not made available to the examiner for the 
first examination, it was reviewed as part of the second 
examination.  In addition, all identified records that are 
available have been obtained.  The Veteran provided pertinent 
testimony at the July 2010 hearing.  As there is no indication of 
the existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 

Increased Rating-Hearing Loss

The Veteran contends that the 20 percent evaluation currently 
assigned to his bilateral hearing loss is insufficient to reflect 
the effects it has on his employment.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board will consider whether or not 
a staged rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, the 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI and 
Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under 38 
C.F.R. § 4.86 (2009).

(a) When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86.  

As noted above, under VA rating criteria, an adequate evaluation 
of impairment of hearing acuity rests upon the results of 
controlled speech discrimination tests, together with tests of 
the average hearing threshold levels at certain specified 
frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, the Veteran was afforded a VA audiological 
evaluation in March 2008, a VA compensation examination with 
audiological evaluation in April 2008, and an additional VA 
compensation examination with audiological evaluation in February 
2009.  

The March 2008 audiological evaluation showed that the Veteran 
had pure tone thresholds of 25, 45, 70, and 75 decibels at the 
frequencies of 1000, 2000, 3000, and 4000 hertz for the right 
ear.  The left ear had thresholds of 55, 70, 105, and 110 at 
these same frequencies.  The average threshold was 54 decibels 
for the right ear and 85 for the left ear.  Speech discrimination 
was 92 percent for the right ear and 84 percent for the left ear.  
This results in Level I hearing for the right ear and Level IV 
for the left ear.  When applied to Table VII, as is required, the 
Veteran would warrant a zero percent evaluation.  See 38 C.F.R. 
§ 4.85.

The Board notes that the pure tone thresholds for the Veteran's 
right ear were all above 55 on the March 2008 evaluation, which 
qualifies for consideration as an exceptional pattern of hearing.  
38 C.F.R. § 4.86a.  Each ear is evaluated individually, which 
means that the right ear is at Level III hearing and the left ear 
is now at Level VIII hearing under Table VIa.  When this is 
applied to Table VII, the Veteran merits the current 20 percent 
rating.  See 38 C.F.R. §§ 4.85, 4.86.  

The April 2008 examination showed pure tone thresholds for the 
right ear of 20, 50, 75, and 75 decibels at the frequencies of 
1000, 2000, 3000, and 4000 hertz.  The average threshold was 55 
decibels.  The left ear had thresholds of 65, 70, 100, and 100 
decibels at these same frequencies.  The average threshold was 
84.  Speech discrimination using the Maryland CNC word list was 
94 percent in the right ear and 86 percent in the left ear.  This 
translates to Level I hearing in the right ear and Level IV 
hearing in the left ear, which is not compensable.  See 38 C.F.R. 
§ 4.85.

However, the April 2008 examination once again shows an 
exceptional pattern of hearing in the left ear only in that all 
thresholds were above 55 decibels.  When applied to Table VIa, 
the right ear is at Level III hearing and the left ear at Level 
VIII hearing.  When this is applied to Table VII, the Veteran 
would continue to merit a 20 percent rating.  See 38 C.F.R. 
§§ 4.85, 4.86.  

At the most recent VA examination in February 2009, the Veteran 
had pure tone thresholds for the right ear of 15, 50, 75, and 80 
decibels at the frequencies of 1000, 2000, 3000, and 4000 hertz.  
The average threshold was 55 decibels.  The left ear had 
thresholds of 65, 80, 105, and 105 decibels at these same 
frequencies.  The average threshold was 89 decibels.  Speech 
discrimination using the Maryland CNC word list was 88 percent in 
the right ear and 82 percent in the left ear.  Under Table VI, 
the Veteran has Level IV hearing for the right ear and Level V 
hearing for the left ear.  This leads to a 10 percent rating 
under Table VII.  See 38 C.F.R. § 4.85.  

However, the February 2009 examination continued to show an 
exceptional pattern of hearing, and when the Veteran's hearing 
levels are obtained from Table VIa, he has Level III hearing for 
the right ear and Level VIII hearing for the left ear.  This 
continues to result in a 20 percent rating.  See 38 C.F.R. 
§§ 4.85, 4.86.  

Therefore, the evidence clearly demonstrates that all of the VA 
audiological evaluations show that the Veteran should be 
evaluated at the current 20 percent rating even after 
consideration for an exceptional pattern of hearing.  At no point 
during the appeal period does the evidence support entitlement to 
an evaluation in excess of 20 percent.  

The Board notes that in cases with an exceptional or unusual 
disability picture due to such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, a Veteran's claim may be referred by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service 
for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b) (West 2002).  In this case, the Veteran's testimony 
and statements, supported by the letters from his employers, 
raises the matter of entitlement to an extraschedular evaluation.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

The Veteran has worked in the Merchant Marine.  The record shows 
that he has submitted October 2003 letters from the Military 
Sealift Command stating that he is permanently not fit for hire 
as a result of his hearing loss.  A March 2008 letter states that 
the Veteran had worked upon the Research Vessel Roger Revelle for 
the past two years, but that his hearing loss made him a hazard 
to himself and to others.  It is noted that associated with this 
claim for increased rating, the rating was increased from 10 to 
20 percent which represents worsening of his hearing for 
occupational purposes.

However, the Board finds that referral of the Veteran's claim to 
the Chief Benefits Director of VA's Compensation and Pension 
Service for consideration of an extraschedular evaluation is not 
warranted in this case.  The evidence does not show an 
exceptional or unusual disability picture, with such factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  The 2003 and 2008 letters was 
contemplated by the rating decision that increased the current 
evaluation to 20 percent.  Moreover, while the 2003 letter states 
that the Veteran was not fit for hire as a result of his hearing 
loss, the March 2008 letter clearly shows that he continued to be 
employed in the shipping field for several years, and a May 2009 
VA Form 4192 Request for Employment Information in Connection 
With Claim for Disability Benefits shows that he worked at least 
until December 2007.  The March 2008 letter refers to the 
Veteran's hearing loss as a hazard, but it does not state that 
this precludes him from employment or that it resulted in missing 
work or loss of his job.  None of the reports from employers 
after 2003 indicated that hearing loss was the reason for any 
accommodations or release from employment.  The February 2009 
examiner opined that no amount of hearing loss can prevent a 
person from being employable.  While the Veteran's hearing loss 
is certainly productive of impairment, as is acknowledged by the 
20 percent evaluation assigned to this disability, the evidence 
does not suggest that the schedular evaluation is inadequate in 
this case.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


